Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 01-25-2022 has been entered. Claims 1-19 are currently pending and have been examined. Claims 3,7,17 have been cancelled. The previous claim objection to claim 17. Applicant’s amendment to claims 2, 18-19 overcome 112 claim rejections previously set forth in the Non-Final Office action mailed 10-28-2021. 
The previous 102 rejections has been modified to a 103 rejection due to applicant’s amendments. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,18,19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the angle (α)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the angle (α)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the angle (α)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakatani et al. (JP2005211674A) in view of Frot (FR 3039055A1).
Regarding claim 1 Sakatani teaches a coupling member (main joint part 5, figures 1-5,7,10; para 0018 of translated description)  extending along a coupling member axis from a first pivot (vertical rotation shaft 11, figures 1-2,18) to a second pivot (horizontal rotation shaft 12, figures 1-2,6,12,17-1-) ; - a floor tool (para 0018 of translated description) pivotally coupled to the first pivot of the coupling member to rotate relative to the coupling member about a first axis (see rotation of element 11 figures 3 para 0025-0026 of translated description); - a support member (secondary joint part 6 and the connecting pipe 7, figures 1-5) comprising a longitudinal support member axis (secondary joint part 6 and the connecting pipe 7, figures 1-5), the support member being pivotally coupled to the second pivot of the coupling member to rotate relative to the coupling member about a second axis (see element 12 rotation in figures 1-2); and - a flexible hose tube (see joint pipe 8, figure 11;para 0032, 0058-0060, 00068 of translated description) member attached to the floor tool and to the support member; wherein the flexible tube member extends through the coupling member, and wherein the axis passes through the flexible hose (see figures 1-3)  the second axis is perpendicular to the first axis (see para 0014 discloses joint causes vertical direction is perpendicular to horizontal left-right joint) ;
Sakatani fails to teach that the support member axis and the second axis are non-perpendicular, the second axis is oriented at a non-zero angle relative to the longitudinal support member axis such that rotation of the support member about the second axis causes the longitudinal support member axis to tilt relative to the coupling member axis at the second axis, 
Frot teaches a floor cleaning tool (vacuum cleaner body 10, figure 1) where the support member axis  (L, figures 1-3) and the second axis (link axis B, figures 1-3) are non-perpendicular (Frot discloses “the link axis (B) is inclined with respect to the longitudinal axis (L) in range of values of 35 to 45’’), the second axis is oriented at a non-zero angle relative to the longitudinal support member axis (Frot discloses “the link axis (B) is inclined with respect to the longitudinal axis (L) in range of values of 35 to 45’’),  such that rotation of the support member about the second axis causes the longitudinal support member axis to tilt relative to the coupling member axis at the second axis (Frot discloses that link axis (B) is inclined with respect to longitudinal axis (L) in order to impart movement see figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Sakatani to include design of Frot so that support member axis and second axis are not perpendicular to each other. This modification ensures that there is a good efficiency between the movement given to the cleaner body by user and movement of suction head about the second axis (see Frot). 

Regarding claim 2, modified Sakatani teaches support member axis is fixed at a single angle relative to the second axis wherein the angle (a) is from range 110 degrees to 155 degrees (see figure 3 of Frot and Frot discloses that link axis B is in range of 20 to 60 degree with respect to longitudinal axis (L) which teaches support member axis is fixed at single axis relative to second axis from range of 120 to 160 measured from link axis (B) to longitudinal axis (L) CCW which teaches an angle within 110 to 155 range).
Regarding claim 4, modified Sakatani teaches a floor tool yoke (see figure 2 frame 1) for the pivotal coupling to the coupling member about the first axis and wherein the tube member flexible hose is arranged between two floor tool yoke arms of the floor tool yoke (see para 0018, and figures 2,5,) .
Regarding claim 5, modified Sakatani teaches wherein the support member (secondary joint part 6 and the connecting pipe 7, figures 1-9) comprises a support member yoke for the pivotal coupling to the coupling member about the second axis (see element 12 rotation figures 1- 2,and wherein the flexible hose ( joint part 8, figures 7-8) is arranged between two support member yoke arms of the support member yoke (see figures 7-8, and annotated figure 7 below).
    PNG
    media_image1.png
    650
    680
    media_image1.png
    Greyscale

Regarding claim 6, modified Sakatani teaches the floor tool unit comprises at least one of a support member fitting fixedly connecting the flexible hose to the support member (see para 0018, joint pipe connected to connection pipe 7) and a floor tool fitting fixedly connecting flexible hose to the floor tool (see annotated figure 3 below).

    PNG
    media_image2.png
    366
    410
    media_image2.png
    Greyscale

Regarding claim 9, modified Sakatani teaches wherein the first axis is substantially horizontal when the floor tool is used on a horizontal surface (see vertical rotation shaft 11, figure 1-5).
Regarding claim 10, as Sakatani modified in claim 1 fails to teach wherein the coupling member, the floor tool, the support member and the flexible hose can be oriented such that a straight line can pass through the flexible hose.
Frot discloses vacuum cleaner is capable of laying flat down on the ground due linkage shaft 42 making (L) parallel to the ground.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Sakatani to include design of Frot so that coupling member, floor tool,  the support member and the flexible hose can be oriented such that a straight line can pass through the flexible hose. This modification increases maneuverability of vacuum cleaner. 
Frot discloses vacuum cleaner is capable of laying flat down on the ground due linkage shaft 42 making (L) parallel to the ground.
Regarding claim 11, modified Sakatani teaches the support member and the flexible hose can be oriented such that a straight line can pass from an interior point of the support member, through flexible hose and through the floor tool (Frot discloses that vacuum cleaner is capable of laying flat down on the ground due linkage shaft 42 making  longitudinal axis (L) parallel to the ground).
Regarding claim 12, modified Sakatani teaches wherein the floor tool comprises a flared manifold attached to flexible hose for establishing a fluid passage between an inlet of the floor tool and flexible hose, wherein the manifold comprises a first cross sectional area at an end adjacent to the inlet of the floor tool and second cross sectional area at an end adjacent to flexible hose, wherein the first cross sectional area is greater than the second cross sectional area (see figures 1 and 3, the cross-sectional area of pipe 8 gradually gets smaller toward connection pipe 7 it is bigger closer to floor tool).
Regarding claim 13, modified Sakatani teaches wherein the support member comprises a connection interface configured for detachably connecting the support member to at least one of a main body of a surface treating appliance and a tube of a surface treating appliance (see figure 16, the floor tool through the connection pipe is connected to surface treating appliance tubes).
Regarding claim 14, modified Sakatani teaches wherein the floor tool unit is configured such that the support member axis is arranged in front of the first axis (see rotation of element 11 figures 3 para 0025-0026 of translated description) in an upright position of the floor tool unit and/or such that the support member axis is arranged above the first axis in a lowermost position of the floor tool unit (see figures 1-3).
Regarding claim 15, modified Sakatani teaches wherein the floor tool unit comprises a nozzle unit and the floor tool comprises a nozzle (para 0018, 0020).
Regarding claim 16, modified Sakatani teaches a floor tool unit according to claim 1 (abstract).
Regarding claim 18, modified Sakatani teaches a wherein the support member axis is fixed at a single angle relative to the second axis wherein the angle (a) is from 125 degrees to 140 degrees (see figure 3 of Frot and Frot discloses that link axis B is in range of 20 to 60 or 35 to 45 degree with respect to longitudinal axis (L) which teaches support member axis is fixed at single axis relative to second axis from range of 120 to 160 measured from link axis (B) to longitudinal axis (L) CCW which teaches an angle within 125 to 140 degrees).
Regarding claim 19, modified Sakatani teaches wherein the support member axis is fixed at a single angle relative to the second axis wherein the angle (a) is from 130 degrees to 135 degrees (see figure 3 of Frot and Frot discloses that link axis B is in range of 20 to 60 or 35 to 45 degree with respect to longitudinal axis (L) which teaches support member axis is fixed at single axis relative to second axis from range of 120 to 160 measured from link axis (B) to longitudinal axis (L) CCW which teaches an angle within 130 degrees to 135 degrees).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakatani et al. (JP2005211674A) in view of Frot (FR3039055A1) and Ashbee (US 8720004 B2). 
Regarding claim 8, modified Sakatani teaches all the limitations stated above but fails to disclose rein the floor tool comprises two wheels and wherein the two wheels are rotatable about a wheel rotation axis substantially coincident with the first axis.
Ashbee teaches wherein the floor tool (cleaner head 102, figure 2) comprises two wheels (wheels 132, figure 2) and wherein the two wheels (wheels 132, figure 2) are rotatable about a wheel rotation axis substantially coincident with the first axis (third axis C-C, figure 2; col 4 lines 46-54).
Response to Arguments
Applicant’s arguments see pages 5-8, filed 01-25-2022 with respect to the rejection of claim(s) 1 and their dependent claims under 35 U.S.C.102 have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723         

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723